EXHIBIT 10.6

OPTION AGREEMENT AMENDMENT

This Option Agreement Amendment (“Amendment”), entered into between Tim Sehn
(the “Optionee”) and Snap Inc., a Delaware corporation (the “Company”), is
effective as of November 7, 2017 (“Amendment Effective Date”), and amends that
certain Stock Option Grant Notice and Agreement, dated September 6, 2013 (the
“Agreement”) under the Company’s 2012 Equity Incentive Plan (the “Plan”).
Capitalized terms used in this Amendment and not defined have the meanings
provided to such terms in the Agreement or the Plan, as applicable.

Whereas, pursuant to the Agreement, on September 6, 2013, the Board granted to
the Optionee a stock option to acquire shares of Common Stock having an exercise
price specified on Exhibit A (the “Option”) and governed by the Plan and the
Agreement;

Whereas, as listed on Exhibit A to this Amendment, a portion of the Option has
the status of an incentive stock option, while the rest of the Option has the
status of a nonstatutory stock option (such latter portion, the “Nonstatutory
Portion”); and

Whereas, the Board and the Optionee desire to amend the Agreement as to the
Nonstatutory Portion of the Option as provided for in this Amendment.

In consideration of the mutual promises, covenants, and conditions, and for
other good and valuable consideration, receipt and sufficiency of which are
acknowledged, the parties agree as follows:

1.Amendment.  With respect to the Nonstatutory Portion of the Option, Section
8(a) of the Agreement is amended to replace all references to “three (3) months”
with “twelve (12) months.”

2.Status.  The portion of the Option that has the status of an incentive stock
option will not be amended by this Amendment, and will remain outstanding in
accordance with its terms.

2.Entire Agreement; Counterparts.  Except as explicitly modified in this
Amendment, the Option and the Agreement will remain in full force and effect. In
the event of any conflict between this Amendment and the Agreement, this
Amendment will govern. This Amendment and the Agreement, with the attached
exhibits attached, constitute the entire agreement between the Optionee and the
Company regarding the terms and conditions of the Option. This Amendment
supersedes all prior negotiations, representations, or agreements between the
Optionee and the Company, whether written or oral, concerning the modifications
of the Option in this Amendment. This Amendment may be executed in counterparts,
each of which will constitute an original, together will constitute one and the
same instrument.

[Remainder of Page Intentionally Left Blank]

1

 

--------------------------------------------------------------------------------

 

The parties have executed this Amendment as of the Amendment Effective Date.

 

SNAP INC.

 

/s/ Mike O’Sullivan

Mike O’Sullivan

General Counsel

      

OPTIONEE

 

 

TIM SEHN

 

/s/ Tim Sehn

 




 

--------------------------------------------------------------------------------

 

EXHIBIT A

 

Holder Name

Plan Name

Grant Reason

Grant Type

Grant No.

Grant Date

No of Shares Granted

Exercise Price per Share

Vesting Start Date

Sehn, Tim

2012EIP

New Hire

ISO

I024

9/6/2013

687,280

0.5820

9/3/2013

Sehn, Tim

2012EIP

New Hire

NSO

N024

9/6/2013

3,712,720

0.5820

9/3/2013

Sehn, Tim

2012EIP

Stock dividend

NSO

SOD-76

10/31/2016

3,712,720

0.5820

9/3/2013

Sehn, Tim

2012EIP

Stock dividend

ISO

SOD-75

10/31/2016

687,280

0.5820

9/3/2013

 

 

 

 

 

 

8,800,000

 

 

 

 